DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 19 November 2021 have been considered but do not overcome the prior rejections.  Claims 12-22 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 12, the method steps of “applying adhesive to one or more structural joints; applying pressure to the one or more structural joints; cutting joined panels to length; and conveying cut joined panels to sander” are indefinite as the process can simply be cleaning up an edge and thus no structural joints are formed.  Additionally, there is no antecedent basis for “joined panels” as 
For claims 15-17, the claims are indefinite as the phrase “wherein, when the tenoning system is to perform…” is unclear whether applicant is claiming that the tenoning system of claim 12 performs that step (as in that step is now required to be part of the one or more steps) or if these claims are alternative limitations that only apply if said step is one of the one or more steps applied in the method of claim 12 (e.g. Claims 16-17 have no patentable weight if the step chosen in claim 12 is the cleaning up one edge of the sheet or panel).  
For claims 18-22, the claims are directed to the gluing process but as discussed above for claim 12, the tenoning system may only be performing the step of cleaning up and thus no gluing step is required (as the gluing is performed on the joint which is not necessary formed as part of the claim).  These claims do not dependent on either claims 16 or 17 which now requires performing the structural joint cut.  As such these are being treated as optional limitations.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 6,701,984 to Lamontagne et al (Lamontagne) or, in the alternative, under 35 U.S.C. 103 as obvious over Lamontagne in view of U.S. Patent Application Publication No. 2014/0370231 to Wallace (Wallace).
Concerning claim 12, Lamontagne discloses a method for manufacturing a laminated wood product with a structural joint, comprising: 
processing a veneer or plywood sheet stock (30) to break down the veneer or plywood sheet stock to individual sheets or panels (40, see figures 4 and column 4, lines 50-65); 
conveying each individual sheet or panel through a tenoning system to perform one or more of the following operations of process: cleaning up an edge of the individual sheet or panel (column 5, lines 50-52 or column 7, lines 15-20),  performing a fine structural joint cut on an edge of the individual sheet or panel (column 5, lines 19-34), and performing a final structural joint cut on an edge of 
applying adhesive to one or more structural joints (column 5, lines 34-36); 
applying pressure to the one or more structural joints (column 5, lines 37-39); 
cutting joined panels to length (column 5, lines 53-56).
However Lamontagne does not disclose conveying cut joined panels to sander.  It is noted that since sanding only applies if the one or more steps includes performing a structural joint cut and thus this is an optional limitation since Lamontagne discloses the cleaning up an edge step.  For the purpose of completeness though, the 103 is being provided for adding the sanding step.
Wallace discloses a method for manufacturing a laminated wood product comprising conveying cut joined panels to sander to establish consistent thickness sizing and surface uniformity (¶38).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the sanding step of Wallace to the method of Lamontagne because, as disclosed by Wallace, the sanding step produces a smooth surface from a rough one (¶38, thus a more final end product).
Concerning claim 13, Lamontagne discloses the processing of the veneer or plywood sheet stock is performed by an infeed system (120), wherein the infeed system (120) is a vacuum feeder or a bottom feed device (as it is a lug chain conveyor and thus feeds via the bottom of the workpiece i.e. a bottom feed device).
Concerning claim 14, Lamontagne, in view of Wallace, discloses the tenoning system is a double end tenoner (as discussed in both column 5, lines 28-32 and column 6, line 66 to column 7, line 2 the tenons i.e. the joints are formed on both sides).
Concerning claim 15, Lamontagne, discloses wherein the tenoning system is to perform the cleaning, the cleaning up one edge of the individual sheet or panel is by configuring a first profile head of the tenoning system to clean up an edge of the individual sheet or panel and remove a rough portion of a joint (column 5, lines 50-52 or column 7, lines 15-20).
Concerning claim 16, Lamontagne, in view of Wallace discloses when the tenoning system is to perform the fine structural joint cut, the performing the fine structural joint cut on the edge of the individual sheet or panel comprises: configuring a second profile head of the tenoning system to perform the fine structural joint cut on the edge of the individual sheet or panel  (column 6, line 66 to column 7, line 2).
Concerning claim 17, Lamontagne, in view of Wallace, discloses when the tenoning system is to perform the final structural joint cut, the performing the final structural joint cut on the edge of the individual sheet or panel comprises:  configuring a third head (160) of the tenoning system to perform the final structural joint cut on the edge of the individual sheet or panel.
Concerning claim 22, Lamontagne, in view of Wallace discloses the adhesive is glue with or without resin (see column 4, lines 10-14).

Claim Rejections - 35 USC § 103
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne in view of Wallace, and further in view of U.S. Patent No. 5,662,760 to Tsuda (Tsuda).
Concerning claim 18, Lamontagne, in view of Wallace, does not disclose transferring the one or more sheets or panels to a drying line prior to applying the adhesive.
Tsuda discloses a method of manufacturing a laminated wood product comprising: processing a veneer or plywood sheet stock (16) by an infeed system, wherein the infeed system is configured to break down the veneer or plywood sheet stock to individual sheets or panels (5); conveying each individual sheet or panel through a tenoning system, such as a double end tenoner, wherein the tenoning system is configured to perform one or more of the following operations of process: cleaning up an edge of the individual sheet or panel (column 3, lines 34-37) and further comprising transferring the one or more sheets or panels to a drying line (column 3, lines 15-26) prior to applying the adhesive (column 3, lines 31-33).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the drying line of Tsuda to the process of Lamontagne in view of Wallace because, as disclosed by Tsuda, this stabilizes the veneer sheet in a smoothing state (column 3, lines 15-26).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne in view of Wallace.
Concerning claims 20-21, Lamontagne does not disclose the adhesive is glue with resin.  However, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  As discussed by Lamontagne, the composition of the glue depends on the projected use of the boards and relevant standards (column 4, lines 3-8) and as such choosing a glue with a resin comprises polyurethane, melamine, resorcinol, or any combination thereof or a resin that is not an impregnated resin can be easily determined by a person of ordinary skill in the art (it is also noted that these types of glues are well known for use in joining wood).

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. Based on applicant’s amendments to clarify the actual method steps performed, as discussed above Lamontagne teaches these all these limitations except for the sanding.  However as the method only requires one of the processing steps, Lamontagne does read on all the claim limitations of claim 12 if the only step chosen is cleaning up as the remainder of the steps of applying adhesive, pressure, cutting and sanding are all directed to the other steps that involve forming structural joints.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/03/2022